Citation Nr: 0003228	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Validity of the loan guaranty indebtedness.  

2.  Waiver of recovery of the loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	William A. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


REMAND

The appellant served on active duty from February 1967 to 
February 1970 and November 1974 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Houston, Texas.  
In a January 1994 decision, the Committee determined that 
there was no fraud, misrepresentation or bad faith involved 
in the creation of the indebtedness.  It was, however, the 
conclusion of the Committee that collection of the loan 
guaranty indebtedness, in the calculated amount of $20,511.85 
plus accrued interest thereon, would not be against the 
principle of equity and good conscience.  The appellant filed 
a notice of disagreement with regard to this determination in 
February 1994.  A statement of the case was thereafter issued 
in July 1994.  The substantive appeal was received in 
September 1994.  A hearing was held before the Board in 
January 1997.  At that time, the issue of the validity of the 
debt was raised.  The case was remanded for additional 
evidentiary and due process development in April 1997.  

As a result of the April 1997 remand, the RO requested the VA 
Regional Counsel to provide an opinion concerning the 
validity of the indebtedness.  This was accomplished in May 
1998.  The validity of the deficiency debt was confirmed.  
Notice of that determination was provided in a June 1998 
letter.  In August 1998, the RO issued a supplemental 
statement of the case (SSOC) only addressing the issue of 
waiver of recovery of the loan guaranty indebtedness.  The 
record reflects that the veteran's attorney representative in 
September 1998 responded to the SSOC by pointing out that it 
failed to address the issue of the validity of the 
indebtedness.  Subsequent entries in the loan guarantee 
folder appear to indicate that the RO responded to the 
September 1998 letter from the veteran's attorney in October 
1998 explaining its determination.  The documents in the loan 
guarantee folder also appear to show that the originating 
agency determined that the June 1998 notification had not 
been dispatched to the veteran's current address and a copy 
of the June 1998 notice was resent to the veteran's address 
in April 1999.  The available documentation in the record 
before the Board does not show that the veteran and his 
representative were provided with appropriate notice of due 
process rights regarding their right to appeal the validity 
of the indebtedness issue.  

A debtor may dispute the existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time. 38 C.F.R. § 1.911(c)(1) (1999); 
see also VAOPGCPREC 6- 98 (April 24, 1998). On this point, 
the General Counsel stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper [v. 
Derwinski, 1 Vet. App. 430 (1991)] decision, 
we believe it is clear that, when a veteran 
both challenges the validity of the debt and 
requests waiver, the [RO] must fully review 
the file and any material the veteran 
submits, and make appropriate written 
findings with regard to the validity of the 
debt.  If the [RO] concludes that the debt is 
validly established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, the 
veteran must be advised of the decision on 
both issues; i.e., debt validity and waiver, 
and informed of his or her right to appeal.  
If the veteran files a Notice of 
Disagreement, the Statement of the Case must 
fully discuss both the validity of the debt 
and the reasons for not waiving the debt.  If 
the veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the [RO], 
the veteran may then seek judicial review of 
either or both issues.

Id. at paragraph 8.

In this case, it is clear that the veteran has filed a claim 
as to both of these issues simultaneously.  The validity 
issue has been adjudicated, and the veteran has been 
informed, but he has not been provided adequate notice of his 
appeal rights.  The argument submitted by the veteran's local 
representative in September 1998, viewed in light of the June 
1998 notification, could be construed as not only a notice of 
disagreement with the perceived failure to adjudicate a 
claim, but also as a notice of disagreement with the RO's 
determination as to validity of the indebtedness.  As 
indicated above, the veteran and his representative have not 
been provided with a SSOC as to this separate issue.  In view 
of these circumstances, the Board has no discretion, as to 
the action required.  38 C.F.R. § 19.9; Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, while the Board regrets the delay, the case must 
be remanded to the RO for the following:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran and his representative 
should be furnished an SSOC addressing 
the issue of the validity of the loan 
guarantee indebtedness, in accordance 
with 38 U.S.C.A. § 7105(d) (West 1991) 
and 38 C.F.R. §§ 19.29 and 19.31 (1999), 
including summarization of all of the 
pertinent criteria and the opinion of the 
district counsel.  The Board notes that 
if the originating agency continues to 
find that the debt was validly created in 
the SSOC, the veteran or his 
representative must submit a timely 
substantive appeal as to this issue in 
order to obtain appellate review.  
38 C.F.R. § 20.200, 20.202 (1999).  
Thereafter, the case should returned to 
the Board for further appellate 
consideration, if in order.  

With regard to the veteran's claim of waiver of recovery of 
the loan guaranty indebtedness, the Board finds it 
appropriate to defer adjudication of this issue while the 
veteran is being provided his due process rights as to his 
claim of validity of the loan indebtedness.  In this fact 
situation, these claims are inextricably intertwined because 
the outcome of the validity claim may affect the merits and 
outcome of an adjudication of the waiver of recovery claim.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




